Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-5, 6-10, directed to the system/the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-5, 6-10 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
     Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/03/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 allowed.
             The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-8 of the response, filed 10/07/2021, with respect to the rejection(s) of claims 11-13, 14, 16, 17-20 as obvious under 35 U.S.C. § 103 over Mills et al (U.S. 2004/0118348) in view of Taghioskoui et al (U.S. 2013/0015766) ( particularly the argument that Mills, when combined with Taghioskoui, does not describe the features of “ a coupling antenna loop configured to reduce the quality factor of the Beenakker cavity, wherein the coupling antenna loop comprises a metal or metal alloy different than copper and with a higher resistivity than copper (1.724 x 10 -8 ohm.m), or that at least at part of a surface area of the coupling antenna loop comprises a coating of a metal or metal alloy different than copper and with a higher resistivity than copper (1.724 x 10 -8 ohm.m)”, as recited in claim 11, because:
nothing in Taghioskoui would suggest to a person of ordinary skill in the art to modify an antenna like the antenna of Mills to employ “metal or metal alloy different than copper” or to provide an antenna “configured to reduce the quality factor’ of a Beenakker cavity; the tin employed on the antenna of Taghioskoui does not describe a system with the features of Applicant’s claims and when combined with Mills would not function as Applicant’s invention; the magnetic loop of Taghioskoui, used for generating plasma directly, is fundamentally different than a coupling antenna loop used to couple microwave power into a Beenakker resonant cavity as Applicant’s claims recite) have been fully considered and are persuasive. The  rejection(s) of claims 11-13, 14, 16, 17-20 as obvious under 35 U.S.C. § 103 over Mills et al (U.S. 2004/0118348) in view of Taghioskoui et al (U.S. 2013/0015766), as set forth in the office action dated 07/12/2021 has been withdrawn. 
 Regarding independent claim 1, the cited prior art of record fails to disclose or render obvious a system comprises the limitation of “ which Beenakker resonant cavity comprises a coupling -8 ohm.m)”, in combination with the rest of the limitations of claim 1
  Regarding independent claim 6, the cited prior art of record fails to disclose or render obvious a method comprises the step of providing that the Beenakker resonant cavity is set at a predefined value of its Q factor by embodying the coupling antenna loop and/or said wire optionally attached to the coupling antenna loop in a metal or metal alloy different than copper and with a higher resistivity than copper (1.724 x 10 -8ohm.m), in combination with the rest of the steps of claim 6
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713